DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 7, 10, 12-16, and 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim term “having” is ambiguous. “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)). Here, it is unclear whether “having” is intended to be open or closed claim language. The claim is examined as meaning that the claim language is open.
Claims 6, 7, 10, 12-16, and 28-32 are rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 10, 12-14, 16, 28, 29, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/128090 A1, hereinafter Murray.
Regarding claim 1, Murray teaches a detection device for detecting and monitoring a posture or a movement sequence or a training sequence of a body part (sensor 1, abstract), the detection device comprising: a carrier element (polyester layer 4c) having on one side an adhesive layer (silicone adhesive 4b) for adhering to the skin of a user (page 7, line 29), a stretch measuring device (strain transducers 5 and 6 for measuring deformation) provided on the carrier (page 8, lines 28-29), wherein the stretch measuring device is configured to provide measuring signals corresponding to a stretch and/or compression of the carrier element in at least one extension direction of the carrier element (page 9, line 18, transducers provide deformation information; page 15, lines 21-22, sensor 1 is placed on a part of ribcage that is subject to shape deformation during breathing; page 16 line 29, “strain transducers”, strain transducers measure changes in a linear dimension), a circuit provided on the carrier element for receiving the measuring signals and for transmitting data based on the measuring signals (circuit 12, page 5 lines 5-6, page 8 lines 3-4), an acceleration sensor provided on the carrier element and configured to monitor a change in posture of the body part when the carrier element is adhered to the skin of the user (accelerometer 25, page 9 lines 19-24), and a protective film or coating covering the stretch measuring device, the circuit and the acceleration sensor (Fig. 4, polypropylene clear release film 
Regarding claim 6, Murray teaches the detection device according to claim 1, wherein the stretch measuring device, the circuit, and the acceleration sensor are adhered or bonded to the carrier element (See figs. 1 and 2, the transducers 5 and 6, the circuit 12, and the acceleration 25 are located on the carrier element. Examiner’s note: the claimed phrase “adhered or bonded to” is being treated as a product-by-process limitation; that is, that the stretch measuring device applied to the carrier element can be made by an adhering or bonding process. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). Thus, even though Murray is silent as to the process used to apply the stretch measuring device, the circuit, and the acceleration sensor to the carrier element, it appears that the product of Murray would be the same or similar as the stretch measuring device, the circuit, and the acceleration sensor applied to the carrier element claimed).
Regarding claim 7, Murray teaches the detection device according to claim 1, wherein the stretch measuring device is provided at least partially between the carrier element and the adhesive layer (page 8, lines 28-29 disclose that the transducers 5 and 6 are located between the adhesive layer and the polyester layer).

Regarding claim 12, Murray teaches the detection device according to claim 1, wherein the circuit comprises an electronic control device for evaluating the measuring signals (processor/controller 3, abstract, page 3 lines 1-3, 11-14, page 4 lines 8-13).
Regarding claim 13, Murray teaches the detection device according to claim 1 further comprising a current accumulator connected to the circuit (rechargeable battery 13).
Regarding claim 14, Murray teaches the detection device according to claim 1, wherein the carrier material carries an acoustic element and/or vibration element for emitting an acoustic or vibration signal (alarm sounder 14).
Regarding claim 16, Murray teaches the detection device according to claim 1, wherein the circuit includes a transponder for a contactless data transfer between the detection device and an external device (page 11, lines 8-9; page 12, lines 3-6).
Regarding claim 28, Murray teaches the detection device according to claim 1, wherein the carrier element is formed of a fabric material (layer 4c is polyester).
Regarding claim 29, Murray teaches the detection device according to claim 1, further comprising a storage element for storing the measuring signals (page 12, lines 3-6, device collects transducer data history and reports data history when interrogated, thus the device must have a storage element to store the data history; or page 11 lines 1-2 hard disk), the storage element also being covered by the protective film or coating (storage element is located on circuit 12, circuit 12 is covered by the protective film 4a, thus the storage element is covered by the protective film 4a).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of US 8740817 B2, hereinafter Sherman.
Regarding claim 15, Murray teaches the detection device according to claim 1 but does not teach wherein the carrier material carries an activation button for activating the circuit.
However, Sherman teaches a detection device (sensor module 12) wherein a carrier material (lower housing piece 62) carries an activation button for activating the circuit (power button 154).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Murray such that the carrier material carries an activation button for activating the circuit, as taught by Sherman, in order to power the device on (Sherman, Col. 11 lines 9-11).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of US 2009/0171182 A1, hereinafter Stafford.

However, Stafford teaches a detection device (abstract) wherein a carrier element is formed of a breathable film (para [0037], carrier material such as breathable film).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Murray such that the carrier element is formed of a breathable film, as taught by Stafford, in order to have a breathable material attached to the patient’s skin for extended periods of time, providing additional comfort for the patient (Stafford, para [0037]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of US 8069735 B1, hereinafter Egorov.
Regarding claim 32, Murray teaches the detection device according to claim 1 but does not teach the stretch measuring device including a plurality of wire elements overlying one another and separated from one another by a dielectric material.
However, Egorov teaches a detection device (tactile sensor array, abstract), wherein a stretch measuring device (Fig. 1) includes a plurality of wire elements overlying one another (Fig. 1, first electrode layer 12, second electrode layer 14) and separated from one another by a dielectric material (dielectric layer 13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Murray such that the stretch measuring device includes a plurality of wire elements overlying one another and separated from one another by a dielectric material, as taught by Egorov, in order to record a stress pattern of tissue pressed against the device (Egorov, Col. 1, lines 47-61).

Response to Arguments
Applicant's arguments filed 10/07/2020 have been fully considered but they are not persuasive. Applicant’s argument that Murray does not disclose a protective film or coating covering an acceleration sensor is not persuasive. The cited film 4a covers acceleration sensor 25, as explained in the 102 rejection above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791